Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a central monitoring device to monitor the first water treatment apparatus and the second water treatment apparatus; “a first control device to perform a first control for the first water treatment apparatus” and : “a second control device to perform a second control for the second water treatment apparatus” in claim 1.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
The Specification at page 5, paragraph [0011-0014] describes or defines the central monitoring device as any structure operable for acquiring detection data from respective sensors from each of the water treatment apparatuses. 
The Specification at page 6, paragraph [0016] describes or defines the control devices as each including a computational unit using a calculation model generated by machine learning and a control unit controlling a water treatment apparatus based on results of computation by the computational unit. The claim language is thus interpreted accordingly. 

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Evaluation of patent eligibility for this application is based on the 2019 Revised Patent Subject Matter Eligibility Guidance and the contents of the MPEP, sections 2104-2106, particularly 2106.04(II, 2106.04(d) and 2106.05(a) through (h).
As Evaluated under Step 2A of the Guidance, the claimed invention is directed to a system comprising two control devices defined primarily by performing mathematical algorithms and mathematical relationships, having computational circuitry and defined in the specification as including computational units based on mathematical modeling and machine learning  without significantly more. 
The claims recite the computational units being part of devices which also include respective control units, and being a part of a “water treatment plant” having first and second water treatment apparatus. The Specification defines such control units as including computational units performing calculations based on machine learning modeling, thus basing the claim limitations on performing of mathematical algorithms. The functions of the control devices can thus be performed on any generic computer components, and under their broadest, most reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because none of the claims recite any particular, specific water treatment plant components for treating or purifying water, or any particular, specific, narrowing or defining recitations of what structural water treatment components or plant operations or components are controlled, or how such control is implemented or effected. As evaluated in Steps 2A and 2B of the Eligibility Guidance, both the water treatment plant and first and second water treatment apparatus are recited at a high degree of generality and thus do not impose any meaningful limits on practicing the abstract idea, thus do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claims thus do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims thus only nominally recite the application as a water treatment plant and are silent as to presence of any particular water treatment components or specific control mechanisms. Thus the recited performing of a first and second control amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
The claims are thus not patent eligible.
Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear whether “a first machine learning” concerns at least one component of the water treatment plant, or merely concerns machine learning-type data processing and computations; and “related to” is vague and ambiguous as to whether the computation has a cause and effect relation for the control, or vice-versus.
In each of claims 2, 5, 7, “the first control (or second control) that is based on the first (or second) computation” lacks antecedent basis, being inconsistent with recitation of the first control being “related to” the first computation in claim 1.
In each of claims 3, 6, and 16, it is unclear whether “is AI” concerns at least one component of the water treatment plant, or merely a type of data employed by a component, thus it is unclear whether these claims further limit the subject matter or scope of the water treatment plant introduced by independent claim 1
In claim 4, it is unclear whether “a first machine learning” concerns a particular component of the water treatment plant, or merely concerns machine learning-type data processing and computations.
Also in claim 6, recitations of “to detect a water treatment environment” are vague and ambiguous as to the scope of “environment” relative to the “first…apparatus” and “second…apparatus”.
In claim 9, in the last clause, it is unclear and ambiguous whether “to execute a learning process for generating…model” as worded concerns a structural feature of the circuitry, or merely a functional, process step of use of the circuitry.
In claim 10, “to determine whether the learning process is possible” is confusing, and contradictory with claim 9 which positively recites “to execute a learning process”, and “a computing resource” is vague and ambiguous as to whether this concerns at least one component or feature of a component of the plant. 
In claim 11, it is unclear and ambiguous as whether any actual structural component or feature is recited since the limitations as worded define process step limitations. 
In each of claims 12-14, “whether…needs to be updated” is vague and ambiguous as to criteria for updating the model.
For claims 13 and 15, it is also unclear whether the claim clauses reciting process of operation steps or features positively recites any structural features of the water treatment plant or component or further narrow the water treatment plant apparatus.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3, 6, 11, 13, 15 and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Each of these claims recite narratively worded, process step limitations for which it is unclear whether the claims further define or narrow the water treatment apparatus by reciting one or more components or structural features of one or more components.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ledwell et al PGPUBS Document US 2016/0272519 (Ledwell) in view of the Machine translation of Patent Document WO 2016073725 (Battefeld. Referenced paragraph numbers of the description of the PGPUBS Document and Machine Translation patent document are identified with “[ ]” symbols. 
For independent claim 1, Ledwell discloses: A water treatment plant or “system” [0003, 0019] that causes a first water treatment apparatus and a second water treatment apparatus to execute water treatment, the water treatment plant comprising:
a central control and monitoring device (see description of a central controller operative to control separate control loops for separate apparatus and also receive and process data from a plurality of sensors in [0019, 0021], “to monitor the first water treatment apparatus and the second water treatment apparatus (see description of separate vessels utilized to conduct 3 different processes of denitrification, EBPR and chemical phosphorus removal in different vessels, see [0019-0022]);
a first control device to perform a first control for the first water treatment apparatus ([0021 and 0022, regarding a plurality of control loops]);
a second control device to perform a second control for the second water treatment apparatus (again, see [0021 and 0022, regarding a plurality of control loops]) ; and
first computation circuitry located outside the central monitoring device related to the first control (a plurality of computational circuitry to perform calculations based on sensor data and programmed algorithms to manage the controls are described in [0044, 0045, 0051-0056, 0076, 0080, 0150, 0152-0155, etc.]).
The claims differ from Ledwell by requiring such first computational circuitry to be operable for performing a first computation related to the first control using a first calculation model generated by a first machine learning. 
Battefeld teaches a control system for a water treatment plant or system comprising such computational circuitry (see the Abstract and [0035, 0036 regarding wastewater treatment facilities, and 0056 and 0073-0074 concerning controllers with controlling neural networks, and in particular 0079 regarding utilization of predictive models based on or in combination with machine learning and data mining]). 
Battefeld states that such circuitry or mechanisms enable an accurate projection of changing, future water conditions, based on historical trends and other information and events and learned occurrences from other facilities, as well as weather and other environmental conditions in [0073-0079, 0096-0108]. Battefeld utilizes such machine learning so as to enhance the accuracy of optimizing corrective actions including adjusted feeding of treatment chemicals to water treatment apparatus and of other mechanisms such as optimizing flow rates through apparatus components [0079, 0080, 0096-0108].
It would have been obvious to one of ordinary skill in the automated water treatment art to have modified the Ledwell water treatment plant by providing computational circuitry incorporating controls using calculation models generated by machine learning, as taught by Battefeld, to more enhance accurate projection of changing, future water conditions, so as to enhance the accuracy of optimizing feeding of treatment chemicals to water treatment apparatus and of other mechanisms such as optimizing flow rates through apparatus components.
Ledwell further discloses: 
the central monitoring device monitoring the 1st water treatment apparatus subjected to the 1st control for claim 2 [0020-0022]; second computational circuitry located outside the central monitoring device related to the second control for claim 4 [0020-0022]; 
the central monitoring device monitoring the 2nd  water treatment apparatus subjected to the 2nd control for claim 5 [0020-0022]; 
1st and 2nd sensors detecting water treatment environments of the 1st and 2nd water treatment apparatus and 1st and 2nd computational circuitry performing computations based on detection data from the sensors such as pertaining to deviations from set points for claim 6 [0020-0022, see for instance “achieve a pre-selected target level” in [0021 and first paragraph of 0022] and ; and, 
utilization of proportional-integrative-derivative control calculations for claim 15 [0019].
For claims 4-6, these claims again differ by requiring the first and second computational circuitry to be operable for performing respective first and second computations related to the controls using calculation models generated by machine learning. 
Battefeld teaches a control system for a water treatment plant or system comprising such computational circuitry [0073-0080]. Battefeld states that such circuitry or mechanisms enable an accurate projection of changing, future water conditions, so as to enhance the accuracy of optimizing feeding of treatment chemicals to water treatment apparatus and of other mechanisms such as optimizing flow rates through apparatus components [0073-0080, 0096-0108].
It would again have been obvious to one of ordinary skill in the automated water treatment art to have modified the Ledwell water treatment plant by providing computational circuitry incorporating controls using calculation models generated by machine learning, as taught by Battefeld, to more enhance accurate projection of changing, future water conditions, so as to enhance the accuracy of optimizing feeding of treatment chemicals to water treatment apparatus and of other mechanisms such as optimizing flow rates through apparatus components.
Battefeld also teaches the computational circuitry comprising artificial intelligence or AI for claims 3, 7 and 16, synergistically enhancing calculations and optimization with the machine learning [0021, 0022]. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ledwell et al PGPUBS Document US 2016/0272519 (Ledwell) in view of the Machine translation of Patent Document WO 2016073725 (Battefeld), as applied to claims 1-7, 15 and 16 above, and further in view of Chattophadyay et al PGPUBS Document US 2018/0365193 (Chattophadyay).
Claim 8 further differs by requiring the 1st and 2nd computational circuitry located in a cloud server. Chattophadyay teaches a general purpose industrial controlling system for large-scale operations, including water treatment [0024], in which computational circuitry coupled to controls are located in or communicate with cloud servers [0018, 0020], also employing control with artificial intelligence (AI) and machine learning [0012-0014 and 0018]. 
Chattophadyay teaches that such control and computational circuitry enables to coordinate the control of such plural plants or subsystems in order to optimize utilization of limited supplies of resources, and to better anticipate changing conditions at a given plant or subsystem, based on prior similar changing conditions at other plants or subsystems, with fewer errors leading to a more reliable and more efficient control [0012-0014].
It would have been additionally obvious to the skilled artisan to have employed such cloud servers with the Ledwell system, in order to coordinate the process control of plural water treatment plants, or of large plants having a plurality of spaced subsystems, so as coordinate the control of such plural plants or subsystems in order to optimize utilization of limited supplies of resources, and to better anticipate changing conditions at a given plant or subsystem, based on prior similar changing conditions at other plants or subsystems, with fewer errors leading to a more reliable and more efficient control [0012-0014].
		ALLOWABLE SUBJECT MATTER
Claims 9-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 9, and thus claims 10-14 dependent upon claim 9, would distinguish in view of further recitation of the first control device to also include: data selection circuitry to select, from among the detection data from the first sensor, condition-satisfying detection data that satisfy a preset condition;
a learning data storage unit memory to store the condition-satisfying detection data selected by the data selection circuitry; and
learning processing circuitry to execute a learning process for generating or updating the first calculation model based on the condition-satisfying detection data stored in the learning data storage unit, memory.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Of particular interest is Fujioka et al PGPUBS Document US 20180282180 which is similar in overall scope to the applied Ledwell et al reference, 
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
09/30/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778